ELECTRONIC RECORD                          */7*A5* 6?f«»/i

COA #      03-13-00206-CR                         OFFENSE:         22.021


           Rodolfo Cisneros v. The State of
STYLE:     Texas                                  COUNTY:          Hays

                         Modified and, as
COA DISPOSITION:         Modified, Affirmed       TRIAL COURT:    428th District Court


DATE: 3/12/15                       Publish: NO   TCCASE#:        CR-12-0432




                          IN THE COURT OF CRIMINAL APPEALS

                                                                     visits m*<
          Rodolf o Cisneros v. The State of
STYLE:    Texas                                        CCA#:


         APPEL_/.   A-MT*^             Petition       CCA Disp*osition:
FOR DISCRETIONSkRY REVIEW IN CCA IS:                   DATE:

         f&ius                                        JUDGE:

DATE: OWv            7
                                                      SIGNED:                            PC:

JUDGE: f&\                                             PUBLISH:                          DNP:
       ' ;-•




                                                                                         MOTION FOR

                               0                    REHEARING ir \l CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD